Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Eric Michael Turner appeals the district court’s order accepting the magistrate judge’s recommendation and denying his motion for a new trial. We have reviewed the record and find no reversible error. See United States v. Bynum, 3 F.3d 769, 773-74 (4th Cir.1993) (reviewing denial of motion for a new trial for abuse of discretion; providing test for motion). Accordingly, we affirm for the reasons stated by the district court. United States v. Turner, No. 3:97-cr-00020-JPB-JES-1, 2011 WL 1103242 (ND.W.Va. Mar. 22, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.